 

Exhibit 10.43

 

ASSIGNMENT FOR SECURITY

 

PATENTS

 

WHEREAS, Digital Ally, Inc. (the “Assignor”) holds all right, title and interest
in the letter patents, design patents and utility patents listed on the annexed
Schedule 1A, which patents are issued or applied for in the United States Patent
and Trademark Office (the “Patents”);

 

WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated as
of March 21, 2014 (as amended, restated or otherwise modified from time to time
the “Security Agreement”), in favor of Hudson Bay Master Fund Ltd., as
collateral agent for certain buyers (the “Assignee”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the Patents and the applications
and registrations thereof, and all proceeds thereof, including, without
limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the “Collateral”), to secure the payment, performance
and observance of the “Obligations” (as defined in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment for Security to be
duly executed by its officer thereunto duly authorized as of March 21, 2014

 



  Digital Ally, Inc.       By: /s/ Stanton E. Ross   Name: Stanton E. Ross  
Title: Chairman, President & CEO

 

 

 

  

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY PATENTS

 

Patent and Patent Applications

 

[See Attached]

 

Exh. A-2

 

 